United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-2003
Issued: April 16, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 26, 2017 appellant, through counsel, filed a timely appeal from a July 13,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUES
The issues are:
(1) whether OWCP properly terminated appellant’s wage-loss
compensation and medical benefits effective March 22, 2017 as she had no further disability or
need for medical treatment causally related to her September 4, 2015 employment injury; and
(2) whether appellant has established continuing employment-related disability after
March 22, 2017.
FACTUAL HISTORY
On September 9, 2015 appellant, then a 41-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that, on September 4, 2015, a patient kicked her left knee when she
intervened in an altercation at work. She stopped work on September 4, 2015. OWCP accepted
the claim for a left knee contusion and a left anterior cruciate ligament sprain. Appellant returned
to part-time, limited-duty employment on July 25, 2016.
A magnetic resonance imaging (MRI) scan dated October 5, 2015 revealed a partial tear of
the anterior cruciate ligament.4
In a report dated August 1, 2016, Dr. Marc L. Harwood, an attending physician Boardcertified in family practice, evaluated appellant for knee pain subsequent to an employment injury.
On examination he found no effusion, crepitus, instability, weakness, or tenderness on palpation.
Dr. Harwood diagnosed left knee pain and recommended against a diagnostic arthroscopy. He
found that appellant could continue performing modified employment.
On August 8, 2016 Dr. Harwood noted that appellant had undergone six months of physical
therapy and a steroid injection for an “essentially unremarkable MRI [scan] of the left knee.” He
advised that she did not have any “catching, locking, instability, or other mechanical symptoms.”
On examination he found no tenderness, effusion, or laxity and negative McMurray’s and
Lachman’s tests. Dr. Harwood diagnosed left knee pain. He noted that appellant had no
improvement after the steroid injection which he found revealed a lack of intraarticular pathology.
Dr. Harwood related, “At this point, I suggest that she return to full duty, but [she] is rather fearavoidant about going back to work and being put in the position where she would need to break
2

5 U.S.C. § 8101 et seq.

3

The record provided the Board includes evidence received after OWCP issued its July 13, 2017 decision. The
Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).
4

OWCP referred appellant to Dr. Lawrence Barr, an osteopath, for a second opinion examination. On February 17,
2016 Dr. Barr discussed the history of the September 4, 2015 work injury and her continued complaints of left knee
pain and swelling. He found a positive grind test and parapatellar tenderness with no effusion or loss or strength.
Dr. Barr diagnosed a left knee contusion and chondromalacia patella without normal tracking. He recommended a
diagnostic arthroscopy of the left knee and found that appellant could work limited duty.

2

up an altercation on the psychiatric unit.” He recommended a functional capacity evaluation (FCE)
given appellant’s fear, noting that she had obtained maximum medical improvement (MMI).
An FCE performed on September 13, 2016 demonstrated that appellant could perform
work at a medium physical demand level.
A September 22, 2016 MRI scan of the left knee demonstrated a patellar tilt with mild
chondromalacia, a small popliteal cyst, and small effusion.
OWCP, by letter dated September 29, 2016, notified appellant of its proposed termination
of her wage-loss compensation and medical benefits. It advised that her attending physician,
Dr. Harwood, found on August 8, 2016 that she could resume her usual employment.
In a report dated October 10, 2016, Dr. Mark J. Reiner, an osteopath, evaluated appellant
for knee pain after an injury. He noted that she was currently working as a nurse, but continued to
experience soreness. Dr. Reiner reviewed the results of MRI scans of the left knee and her
complaints of left knee “swelling, clicking, popping, and intermittently giving way.” He diagnosed
internal derangement of the left knee with a possible occult meniscal tear. Dr. Reiner
recommended possible arthroscopic surgery.
On October 10, 2016 Dr. Harwood reviewed the September 22, 2016 MRI scan, which he
found showed mild chondromalacia, a small effusion, an intact anterior cruciate ligament, and no
injury to the meniscus. He noted that the FCE indicated that appellant could perform mediumlevel work. Dr. Harwood diagnosed left knee pain. He related:
“At this point, I have two MRI [scans] that are essentially unremarkable except for
mild chondromalacia. I have an FCE report that reveals that she is capable of
medium duty and pain out of proportion to any objective data that I have obtained
over the past year that I have seen her. At this point, we had an extensive
negotiation with regard to her work status. It is difficult to argue with an FCE that
reveals that restrictions are recommended and as such I have provided her
permanent work restrictions to include medium[-]duty work….”
Dr. Harwood also found that appellant could not perform repetitive bending or kneeling.
He recommended against arthroscopic surgery. In a form report dated October 10, 2016,
Dr. Harwood indicated that appellant could perform modified-duty work at a medium level with
no repetitive bending or kneeling.
Appellant returned to full-time limited-duty work in October 2016.
On October 19, 2016 Dr. Franklin Scarlett, who specializes in family medicine, discussed
appellant’s history of a work injury attempting to stop an altercation between patients. He
indicated that, at his last evaluation on October 3, 2016, she complained of continued left knee
pain and swelling such that she had difficulty performing daily activities. Dr. Scarlett noted that
a left knee MRI scan showed mild chondromalacia, a popliteal cyst, small effusions, a grade 1 to
2 intrameniscal signal, and mild thinning of the articular hyaline cartilage. He opined that the
findings on the MRI scan study were “directly correlated to [appellant’s] workplace injury….”
Dr. Scarlett disagreed with Dr. Harwood’s opinion that she could resume her usual employment.
3

He opined that appellant could perform medium work in accordance with the FCE results without
repetitive bending, squatting, or kneeling.
The employing establishment provided a position description for a staff nurse on
November 18, 2016. The physical requirements included heavy lifting up to 45 pounds and
carrying under 15 pounds, walking up to four hours per day, and standing for four hours per day.
OWCP, on December 8, 2016, referred appellant to Dr. Stanley Askin, a Board-certified
orthopedic surgeon, for a second opinion examination. In the statement of accepted facts, it noted
that, as a staff nurse, she provided full nursing care to patients with physical and behavior
problems.
In a December 20, 2016 progress report, Dr. Reiner found synovitis, tenderness, crepitus,
and clicking on examination of the left knee.5 He diagnosed internal derangement of the left knee
with a possible meniscal tear and again recommended possible arthroscopic surgery.
On December 22, 2016 Dr. Askin discussed appellant’s history of a September 9, 2015 left
knee injury at work. He advised that she also reported a history of two prior work injuries that
occurred during assaults by patients. Dr. Askin noted that appellant experienced left knee
discomfort with bending over a half hour, driving over 15 minutes, or after a day at work. He
found no significant findings on review of the September 22, 2016 MRI scan study. On
examination, Dr. Askin found no effusion, patellar subluxation, loss of sensation, or laxity of the
knee, but some tenderness at the anteromedial joint line. He opined that appellant had no objective
findings of the accepted employment injury and that the accepted conditions had resolved, noting
that “her left knee examines equivalently to her right knee, and in fact there are no clinical
imperfections evident.” Regarding her continued subjective complaints, Dr. Askin advised that
she might have “a phenomenon termed perseveration.” He related:
“I have no injury-related reason to preclude her return to the employment that was
described in her formal job description. Please note, however, that I would not
counsel a nonathletic lady of average build to be ‘mixing it up’ with aggressive or
violent male patients. Doing so would be beyond what is offered as the formal job
description, and I do not approve that sort of activity for [appellant] as she is likely
to have additional injuries going forward under similar circumstances.”
Dr. Askin recommended against surgery given that he had not identified any left knee issue
that would benefit from such intervention. Regarding medical treatment, he found that appellant
should maintain physical fitness and perhaps have training in restraining violent patients, noting
that this did not seem necessary for the position of staff nurse. In a December 22, 2016 work
capacity evaluation (OWCP-5c), Dr. Askin found that appellant could resume work without
restrictions, but indicated that she should not try to “restrain violent patients.”
On February 6, 2017 OWCP advised appellant of its proposed termination of her wageloss compensation and medical benefits as the weight of the evidence, as represented by the

5

Dr. Reiner provided a similar progress report on November 15, 2016.

4

opinion of Dr. Askin, established that she had no further employment-related condition or
disability.
In a note dated December 28, 2016, Dr. Carlos P. Borromeo, Jr., who specializes in family
medicine, advised that appellant was disabled from employment due to “anxiety related to [the]
work injury and setting.”
Appellant submitted an impairment evaluation dated January 24, 2017 from Dr. Nicholas
Diamond, an osteopath. On examination, Dr. Diamond found tenderness and crepitus with no
instability. He diagnosed a post-traumatic left knee contusion and sprain, patellar chondromalacia,
and an anterior cruciate ligament sprain and provided an impairment rating.
Appellant returned to her usual employment without restrictions on February 13, 2017.
In a report dated February 14, 2017, Dr. Reiner noted that Dr. Askin believed that appellant
required no further treatment and could resume her usual employment. He indicated that a left
knee MRI scan dated December 22, 2016 showed chondromalacia patella, effusion, and a small
cyst. On examination, Dr. Reiner found synovitis, crepitus, clicking, and popping of the left knee
with quadriceps weakness. He diagnosed left knee internal derangement with a possible occult
meniscal tear and chondromalacia patella. Dr. Reiner related, “[Appellant] does have an abnormal
MRI [scan] and has an abnormal evaluation. She does continue to be symptomatic at this time. I
disagree with Dr. Askin’s findings and recommendations.” He recommended a diagnostic
arthroscopy.
Appellant, on February 18, 2017, filed a notice of recurrence (Form CA-2a), claiming
disability commencing on February 15, 2017 causally related to her September 4, 2015
employment injury.6 She advised that she had continued problems with her knee and also was
receiving psychiatric treatment due to being attacked by a patient. Appellant related that she
returned to work in a locked psychiatric unit, but began experiencing panic attacks.
On February 22, 2017 Dr. Harry A. Doyle, a Board-certified psychiatrist, found that
appellant was totally disabled from work due to post-traumatic stress disorder (PTSD) related to
employment factors.
Counsel, by letter dated February 28, 2017, asserted that a conflict existed between
Dr. Askin and appellant’s attending physicians regarding her physical findings and work ability.
He noted that she experienced panic attacks after being returned to work in the locked psychiatric
floor due to “the severity of her PTSD arising from being injured by a patient in this claim, as well
as the several prior accepted claims where she was also injured by patients.” Counsel further
asserted that Dr. Askin found that appellant could not work with violent patients.

6

On February 24, 2017 appellant filed a claim for a schedule award (Form CA-7). OWCP, on May 11, 2017,
advised her that it would not take any further action regarding her schedule award claim as the evidence did not
demonstrate that she had reached MMI from her September 4, 2015 work injury. It noted that appellant had filed a
notice of recurrence claiming disability for the injury that had been converted into a new occupational disease claim.

5

By letter dated March 17, 2017, OWCP advised appellant that it was adjudicating her
notice of recurrence as an occupational disease claim as she described an injury due to work
exposure that occurred over the course of more than one work shift.
In a decision dated March 22, 2017, OWCP terminated appellant’s wage-loss
compensation and authorization for medical benefits due to her September 4, 2015 employment
injury effective that date. It found that the opinion of Dr. Askin constituted the weight of the
evidence and established that she had no further disability or residuals of her accepted employment
injury. OWCP advised that it was separately considering her occupational disease claim for a
psychological condition subsequent to resuming employment on February 13, 2017.7
Appellant, through counsel, on April 10, 2017 requested a review of the written record
before an OWCP hearing representative. He maintained that a conflict in medical opinion existed
regarding whether she had residuals of her left knee condition and further asserted that she had
sustained a consequential emotional condition. Counsel advised that the employing establishment
withdrew appellant’s limited-duty position after OWCP’s proposed termination of her
compensation and returned her to work with locked psychiatric patients. He noted that the
evidence supported that she sustained an emotional condition due at least in part to her
September 4, 2015 work injury.
In a February 23, 2017 psychiatric evaluation, received by OWCP on June 21, 2017,
Dr. Doyle reviewed the history of the September 4, 2015 work injury and the medical evidence of
record. He diagnosed PTSD. Dr. Doyle noted that appellant had a history of being assaulted at
work on August 1, 2009, March 18, 2011, and September 4, 2015. He opined that the
September 4, 2015 assault caused an aggravation of preexisting employment-related acute stress
disorder and adjustment disorder with depressed mood and precipitated PTSD. Dr. Doyle found
that appellant was disabled from employment.8
Counsel, on June 29, 2017, asserted that Dr. Askin’s report was inconsistent and
unrationalized. He further maintained that a conflict existed between Dr. Askin and appellant’s
physicians, Dr. Reiner, Dr. Diamond, and Dr. Scarlett. Counsel noted that the employing
establishment withdrew her limited-duty position when it received OWCP’s proposed termination
of her compensation. Appellant tried to resume her regular employment, but experienced panic
attacks and her physicians advised her not to work. Counsel contended that she sustained a
recurrence of disability due to the withdrawal of her modified employment. He also asserted that
Dr. Doyle’s report established that she has a disabling employment-related psychiatric condition
and that Dr. Askin found that she might have a somatoform disorder. Counsel advised that
Dr. Askin found it was not appropriate for appellant to contend with violent patients.

7
OWCP noted that appellant had not submitted probative medical evidence that she sustained a psychological
condition due to her February 17, 2016 work injury.
8

On June 28, 2017 Dr. Doyle again discussed the history of injury and medical evidence of record. He asserted
that due to the third assault on September 4, 2015, appellant sustained an aggravation of preexisting psychiatric
disorders and opined that the aggravation precipitated PTSD. Dr. Doyle opined that she was totally disabled from
employment.

6

By decision dated July 13, 2017, OWCP’s hearing representative affirmed the March 22,
2017 decision. He found that Dr. Askin’s opinion constituted the weight of the evidence and
established that appellant had no residuals of her accepted left knee contusion and sprain. The
hearing representative noted that OWCP was separately adjudicating whether she sustained an
emotional condition due to the August 1, 2009, March 18, 2011, and September 4, 2015
employment incidents. He thus found that considering her emotional condition claim would
duplicate the other claim. The hearing representative also found that OWCP was separately
considering appellant’s notice of recurrence of disability as a new claim.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.9 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.10 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.11
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.12 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.13
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a left knee contusion and a sprain of the left
anterior cruciate ligament due to a September 4, 2015 work injury. She returned to part-time,
modified employment on July 25, 2016 and to full-time, modified employment in October 2016.
Appellant returned to work without restriction on February 13, 2017, but stopped work on
February 15, 2017 and filed a notice of recurrence of disability. By decision dated March 22,
2017, OWCP terminated her wage-loss compensation and medical benefits effective that date
based on the report of Dr. Askin, the second opinion physician.
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits as the opinion of Dr. Askin constitutes the weight of the evidence and establishes
that she had no further residuals of her work injury effective March 22, 2017.14

9

See S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005).

10

See I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

11

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

12

See T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

13

See Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

14

See A.H., Docket No. 16-1828 (issued August 17, 2017).

7

On December 22, 2016 Dr. Askin discussed appellant’s history of the September 4, 2015
work injury and reviewed the medical evidence of record, including the results of diagnostic
testing. He found that the most recent MRI scan demonstrated no significant findings. Dr. Askin
found no effusion, patellar subluxation, laxity, or reduced sensation on examination, but noted that
appellant had some anteromedial joint line tenderness. He found that the accepted conditions had
resolved and that her continued subjective complaints might indicate perseveration. Dr. Askin
provided rationale for his opinion by explaining that there were no objective examination findings
of the accepted employment injury and that her left knee was the equivalent of her right knee with
no “clinical imperfections.” He found that appellant could resume her usual employment, but
recommended against her restraining violent patients in order to prevent future injury, noting that
such action was outside of her normal job description. Dr. Askin further found that she did not
need surgery for her left knee as she had no further left knee condition. He recommended physical
training if appellant was going to engage with aggressive patients, again noting that such action
did not seem required for a staff nurse position. Dr. Askin provided a thorough review of the
factual and medical background and accurately summarized the relevant medical evidence.
Moreover, he provided detailed findings on examination and reached conclusions regarding
appellant’s condition which comported with his findings.15 Consequently, Dr. Askin’s opinion is
entitled to the weight of the evidence and establishes that she had no further disability or need for
medical treatment due to her employment injury of a left knee contusion and strain of the anterior
cruciate ligament after March 22, 2017.16
The remaining evidence of record submitted prior to OWCP’s termination of appellant’s
compensation is insufficient to demonstrate that she had continuing disability or need for medical
treatment due to her September 4, 2015 work injury. On August 8, 2016 Dr. Harwood noted that
she had undergone extensive physical therapy and a steroid injection after an unremarkable left
knee MRI scan. He found no tenderness, effusion, laxity, instability, or locking on examination
and recommended appellant return to her usual employment. Dr. Harwood noted that she was
fearful of return to work and having to break up altercations with psychiatric patients, and referred
her for an FCE, which demonstrated that she could perform medium work. On October 10, 2016
he indicated that both of appellant’s left knee MRI scans were unremarkable demonstrating only
mild chondromalacia. Dr. Harwood found that she had pain out of proportion to objective
findings. He opined that appellant could perform medium work in accordance with the FCE.
Dr. Harwood, however, did not specifically attribute her work restrictions to the September 4,
2015 work injury or identify the diagnosed condition that necessitated the work restrictions.
Consequently, his opinion is of diminished probative value.
Dr. Reiner, on October 10, 2016, found clicking, swelling, and popping of the left knee.
He diagnosed internal derangement of the left knee and a possible occult meniscal tear. Dr. Reiner
did not, however, specifically address causation. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of diminished probative value on the issue of

15

See Pamela K. Guesford, 53 ECAB 726 (2002).

16

See S.W., Docket No. 17-0215 (issued September 19, 2017).

8

causal relationship.17 Additionally, Dr. Reiner did not address the relevant issue of whether
appellant was disabled from work due to her accepted injury.18
In a report dated October 19, 2016, Dr. Scarlett discussed appellant’s history of a work
injury breaking up an altercation between patients. He noted that she had continued complaints of
left knee pain and difficulty with activities, and disagreed with Dr. Harwood’s finding that she
could resume her usual employment. Dr. Scarlett attributed the findings on the MRI scan study
chondromalacia, a small cyst, and small effusions to the accepted work injury. OWCP, however,
only accepted appellant’s claim for a left knee contusion and left anterior cruciate ligament sprain.
Where a claimant alleges that a condition not accepted or approved was due to her employment
injury, she bears the burden of proof to establish that the condition is causally related to the
employment injury through the submission of rationalized medical evidence.19 Dr. Scarlett,
however, did not provide any rationale for his opinion that the work injury caused the findings on
the left knee MRI scan study. Medical conclusions unsupported by rationale are of little probative
value.20
Dr. Reiner, on December 20, 2016, provided left knee examination findings of synovitis,
tenderness, crepitus, and clicking. He diagnosed left knee internal derangement and a possible
tear and recommended arthroscopic surgery. In a report dated February 14, 2017, Dr. Reiner
diagnosed internal derangement of the left knee with a possible occult meniscal tear and
chondromalacia patella. On examination he found synovitis, crepitus, and clicking of the left knee
with quadriceps weakness. Dr. Reiner disagreed with Dr. Askin’s finding that appellant did not
require further treatment and could return to her usual employment. As discussed, however,
OWCP did not accept internal derangement of the left knee as work related, and Dr. Reiner has
not provided any rationale explaining how the condition resulted from the September 4, 2015
employment injury.21 Consequently, his opinion is of diminished probative value.
The Board finds that the weight of the evidence, as represented by Dr. Askin the second
opinion physician, establishes that appellant had no employment-related disability or need for
medical treatment, effective March 22, 2017, the date OWCP terminated her compensation.22
On appeal counsel asserts that a conflict exists between Dr. Askin and appellant’s attending
physicians. He further contends that Dr. Askin’s opinion is contradictory and not well reasoned.
As discussed, however, Dr. Askin provided rationale for his opinion that appellant had no further
disability or need for medical treatment due to her accepted work injury. Dr. Harwood and
Dr. Reiner did not sufficiently explain how she had continued work restrictions or need for
17

See S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

18

Carol A. Lyles, 57 ECAB 265 (2005) (whether a particular injury caused an employee disability from employment
is a medical issue which must be resolved by competent medical evidence).
19

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

20

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

21

See E.C., Docket No. 15-1943 (issued May 5, 2016).

22

See A.H., Docket No. 16-1828 (issued August 17, 2017).

9

treatment for her left knee contusion and sprain. Dr. Diamond addressed only the extent of
appellant’s permanent impairment. Consequently, their opinions are insufficient to create a
conflict with the opinion of Dr. Askin.23
Regarding counsel’s argument that Dr. Askin found that appellant was unable to manage
violent patients, he indicated that in order to prevent future injury she should not engage in
altercations with patients, noting that this appeared outside her job description. A fear of future
injury, however, is not compensable under FECA.24
Counsel also maintains that Dr. Askin found a possible somatoform disorder, and that he
submitted medical evidence demonstrating that appellant had a psychiatric condition due in part
to the September 4, 2015 work injury. OWCP, however, is adjudicating the emotional aspect of
the claim under a separate OWCP file number.
Counsel additionally contends that the employing establishment withdrew appellant’s
limited-duty employment and she sustained a recurrence of disability. The evidence establishes
that she resumed her usual employment on February 13, 2017, but stopped work on February 15,
2017 and filed a notice of recurrence of disability. OWCP is adjudicating the notice of recurrence
of disability as an occupational disease claim under a separate file number.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates a claimant’s compensation benefits, he or she has the
burden of proof to establish that he or she has continuing disability after that date related to the
accepted injury.25 To establish causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such causal
relationship.26 Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.27 A claimant must establish by the weight of
the reliable, probative, and substantial evidence that he or she had an employment-related disability
which continued after termination of compensation benefits.28

23

See S.P., Docket No. 16-0341 (issued November 7, 2016).

24

See M.S., Docket No. 17-0105 (issued December 7, 2017).

25

See T.M., Docket No. 17-0915 (issued August 29, 2017); Manuel Gill, 52 ECAB 282 (2001).

26

Id.

27

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

28

See J.A., Docket No. 15-0908 (issued August 6, 2015).

10

ANALYSIS -- ISSUE 2
Given the Board’s finding that OWCP properly relied upon the opinion of Dr. Askin in
terminating wage-loss compensation and medical benefits, the burden of proof shifted to appellant
to establish that she remained entitled to compensation after that date.29
Appellant submitted February 23 and June 28, 2017 reports from Dr. Doyle diagnosing a
psychiatric condition due in part to her September 4, 2015 work injury. Dr. Doyle also noted that
she had a history of two other assaults at work. OWCP, however, is separately adjudicating
appellant’s emotional condition arising from her history of assaults at work. Additionally, this
evidence is not relevant to the pertinent issue of whether she had any continuing employmentrelated disability or need for medical treatment after March 22, 2017. Appellant, therefore, has
not met her burden to proof to establish employment-related disability after March 22, 2017.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits, effective March 22, 2017, as she had no further disability or need for medical
treatment causally related to her September 4, 2015 employment injury. The Board further finds
that she has not established continuing employment-related disability after March 22, 2017.

29

See Manuel Gill, supra note 25.

11

ORDER
IT IS HEREBY ORDERED THAT the July 13, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 16, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

